      Case 2:18-cv-04048-GEKP Document 45 Filed 09/09/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL M. ALLAH,
              Plaintiff                                 CIVIL ACTION

              v.

DIRECTOR PAT O'CONNERetal.,                             No. 18-4048
               Defendants

                                        ORDER

       AND NOW, this       ~ of September, 2020, upon consideration of the Motion to
Dismiss of Defendants Director O'Connor, John Does #1 and #2, Jane Doe #1, Supervisor Cox,

Supervisor Jonathan, and Supervisor Rascoe (Doc. No. 15); Michael Allah's response in

opposition (Doc. No. 32); and moving Defendants' reply (Doc. No. 34); it is ORDERED that the

Motion to Dismiss (Doc. No. 15) is GRANTED for the reasons set forth in the Court's

accompanying Memorandum.


                                                 BY THE COURT:
